ICJ_083_TerritorialDispute_LBY_TCD_1994-02-03_JUD_01_ME_04_FR.txt. 93

OPINION DISSIDENTE DE M. SETTE-CAMARA
[Traduction]

Je regrette de ne pas avoir pu partager le point de vue de la majorité de
la Cour tel qu’il s'est exprimé dans le présent arrêt en ce qui concerne
l'appréciation des faits, les motifs et les conclusions, et me sens donc tenu
d’expliquer pourquoi je vois les choses différemment.

La zone en litige est celle dite des «confins Libye-Tchad», limitée au
nord-est par la ligne est-sud-est de la convention franco-britannique du
8 septembre 1919, au sud par le parallèle 15° de latitude nord, à l’ouest par
le 24° méridien est et à l’est par le 16° méridien est. Elle couvre une super-
ficie de quelque 530 000 kilomètres carrés et englobe le Borkou-Ounianga,
l'Ennedi et le Tibesti, que le Tchad désigne sous l'appellation BET (le
nord Kanem étant exclu). Sa population est inférieure à cent mille habi-
tants, alors que celle du Tchad, y compris le BET, est de cinq millions
quatre cent mille habitants. Les Tchadiens y représentent deux pour cent
de la population locale; la région est pauvre, stérile et inhospitalière.

En dépit du caractère désertique de cette zone, que pour la commodité
de l'exposé nous continuerons d'appeler les confins, il ne s’est jamais agi
d’une terra nullius susceptible d’être occupée en vertu du droit internatio-
nal. Il y a accord des deux Parties sur ce point, dans le droit fil de la con-
clusion analogue de la Cour dans l'affaire du Sahara occidental. Le terri-
toire était occupé par des tribus autochtones et des confédérations de
tribus, souvent organisées sous l’autorité de l'Ordre senoussi. En outre, il
était soumis à la souveraineté distante et relâchée de l’Empire ottoman,
qui marquait sa présence par une délégation de pouvoirs à la population
locale.

Tel était le contexte du différend: la présence humaine, avant qu’il ne
survienne, était le fait des peuples autochtones et de la Sublime Porte.
Bien que les gouvernements des grandes puissances européennes se
soient employés à morceler l’Afrique pour satisfaire leurs visées colo-
niales, ils ne sont pas allés au-delà d’une répartition de futures sphères
ou zones d'influence, puisque l’absence de terra nullius exciuait toute
possibilité d'occupation, hormis une conquête pure et simple par des
forces armées.

Le fait est. d’une part, que la première incursion française au-delà de la
frontière de facto convenue avec les Ottomans n'eut lieu qu’au cours de
l'année suivant le traité d’Ouchy de 1912, lequel mit fin à la guerre entre
l'Italie et l'Empire ottoman. En 1913, la France n'avait pas encore achevé
son action militaire dans les confins. Et avant 1919 il n'existait aucune
structure pouvant s’apparenter à une administration civile. En ce qui
concerne le Tibesti, il ne fut pas même militairement occupé avant 1930,
la France s'en étant retirée en 1916. De toute façon, même la présence

91
DIFFÉREND TERRITORIAL (OP. DISS, SETTE-CAMARA) 94

militaire française de 1913 à 1919 ne s’étendit pas au nord de la ligne
strictement sud-est.

D'autre part, l'Italie, malgré ses ambitions déjà anciennes en Cyré-
naïque et en Tripolitaine — qui firent l’objet d’arrangements secrets avec
la France en 1900 et 1902 — n’eut en fait jusqu’en 1911 aucune emprise
réelle sur quelque territoire que ce fût en Afrique du Nord.

En conséquence, l’ensemble de cette région relevait de la souveraineté
de la Porte qui revendiquait en outre, au titre d’hinterland tripolitain, de
vastes territoires au sud couvrant la plus grande partie de ce qui est
aujourd’hui le Tchad. Les puissances coloniales ont contesté la doctrine
de l’hinterland, en y ayant toutefois recours quand elle cadrait avec leurs
intérêts (exemples: hinterlands algérien et égyptien). Mais hormis l’hin-
terland, la souveraineté de l’Empire ottoman sur la zone faisant l’objet du
présent litige était incontestable. Ainsi, le titre historique sur la région a
d’abord appartenu aux peuples autochtones, tribus et confédérations de
tribus, parfois organisés sous l’égide de l'Ordre senoussi, et il a finalement
été transmis à l'Empire ottoman, avant que les puissances coloniales ne
pénètrent dans cette zone.

Les puissances coloniales ne tardèrent cependant pas à réaliser leurs
desseins sur le continent africain. Les politiques ambitieuses de la France
visaient à réunir les territoires français du nord, de l’ouest et du centre de
l'Afrique et à relier l’océan Atlantique et la mer Rouge par une bande
continue de territoires sous domination française. La France avait déjà
conquis l'Algérie à l’issue d’une longue guerre (1830-1871) et, par le traité
du Bardo de mai 1881, la Tunisie était devenue protectorat français. Pour
sa part, la Grande-Bretagne avait occupé l'Egypte en 1882 et en avait
fait un protectorat, à l'encontre des vœux de la France qui s’intéressait
traditionnellement à l'Egypte. Les deux puissances coloniales se dispu-
taient aussi la domination sur les régions soudanaises s'étendant jusqu’en
Afrique de Ouest.

Dans cette intrigue d’ambitions coloniales, il était inévitable que des
frictions surviennent; elles aboutirent à l’incident de Fachoda, qui mena
la France et la Grande-Bretagne au bord de la guerre. Pour atténuer les
heurts de leurs ambitions respectives, les puissances se virent dans l’obli-
gation de négocier des solutions conventionnelles.

En 1910, la France et l'Empire ottoman parvinrent à un accord sur la
délimitation de la frontière occidentale de la Tripolitaine, contigué à la
Tunisie, suivant une direction sud de Ras Ajdir sur la côte méditerra-
néenne jusqu’à Ghadamès. La convention «fixant la frontière entre la
régence de Tunis et le vilayet de Tripoli» était un accord de délimitation
très détaillé. La démarcation fut opérée par l'installation de trois cent
trente-trois bornes frontières. La section de la frontière occidentale de la
Tripolitaine, de Ghadamès en direction de Toummo, correspond à la
ligne sinueuse en pointillé considérée comme la frontière sud-ouest du
vilayet de Tripoli, représentée sur la carte du Livre jaune, et mentionnée
dans l'échange de lettres de 1902 entre la France et l'Italie (l'accord Pri-
netti-Barrère). Vu la situation des frontières en 1907, il est surprenant que

92
DIFFÉREND TERRITORIAL (OP. DISS. SETTE-CAMARA) 95

le Tchad essaie maintenant de promouvoir une ligne frontiére fixée par
accord entre la France et l'Italie. En fait, l’ensemble de la région cernée
par la ligne sinueuse en pointillé était sous la souveraineté de l’Empire
ottoman. Comment la France, qui à l’époque était encore à des centaines
de kilomètres au sud de la Tripolitaine, et l'Italie, de l'autre côté de la
Méditerranée, auraient-elles pu conclure un traité établissant une fron-
tière entre elles? S’agirait-il d’un traité inter alios acta? De plus, la réfé-
rence, dans l'échange de lettres de 1902, a la frontière de la Tripolitaine
vise manifestement à fixer une limite à l'expansion française future, non à
déterminer une quelconque frontière conventionnelle.

En fait, la présente affaire posait deux questions clés qui appelaient
une réponse:

1. Y a-t-il, ou y a-t-il jamais eu, une frontière conventionnelle entre la
Libye et le Tchad à l’est de Toummo rejoignant la frontière soudanaise ?

2. Les conventions énumérées à l’annexe I du traité d’amitié et de bon
voisinage de 1955 entre la Libye et la France sont-elles effectivement des
traités frontaliers auxquels s'appliquent les dispositions de la déclaration
du Caire de 1964 et l’article 11 de la convention de Vienne de 1978 sur la
succession d'Etats en matière de traités, autrement dit échappent-elles
ipso facto à l'application de la règle générale de la tabula rasa?

S'agissant de la première question, je suis convaincu qu'il n’y a pas, et
qu'il n'y a jamais eu, de ligne conventionnellement établie marquant la
frontière méridionale de la Libye à l'est de Toummo. Aucune des deux
Parties n’a produit de preuve d’un quelconque traité ou accord portant
sur cette partie de la frontière libyenne. Le traité Laval-Mussolini de 1935
a constitué la seule tentative pour tracer une frontière minutieusement
décrite de Toummo vers l’est en direction du Soudan. Dans l'exposé des
motifs qu’il a présenté au Parlement français quant à la ratification du
traité de 1935, le Gouvernement français a d’ailleurs expressément et clai-
rement reconnu qu'il n'y avait pas jusqu'alors de frontière à l’est de
Toummo. Cette ligne de 1935 aurait pu constituer une véritable frontière
au regard des principes du droit international. Mais vu que le traité n’est
jamais entré en vigueur faute d’avoir été ratifié en raison de l’évolution de
la situation politique à l’époque, cette ligne n'est jamais devenue une
frontière fixée conventionnellement; elle n’en continue pas moins de figu-
rer sur de nombreuses cartes, dont certaines relativement récentes, et sert
au Tchad lui-même à définir la limite méridionale de la région dite
«bande d’Aouzou».

Quant à la seconde question, je suis pareillement convaincu que la
ligne de la déclaration additionnelle de 1899 rattachée à l’article 4 de la
convention franco-britannique de 1898 n’a jamais été considérée comme
une ligne frontière. Elle tendait à diviser des sphères d’influence entre les
deux grandes puissances coloniales qu’étaient la France et la Grande-Bre-
tagne. En outre, lord Salisbury, premier ministre et ministre des affaires
étrangères de la Grande-Bretagne, a reconnu qu'il ne s’agissait même pas
d’une division de sphères d'influence, mais uniquement d'une ligne fixant

93
DIFFÉREND TERRITORIAL (OP. DISS. SETTE-CAMARA) 96

les limites de l'expansion française vers le nord et vers l’est, laborieuse-
ment négociée et convenue dans l’ombre de l’incident de Fachoda. Le but
de cette ligne était donc, selon lui, purement négatif. Il serait par consé-
quent difficile de la considérer comme une ligne frontière, que ce soit à
cette époque ou de nos jours, puisque, à mon sens, aucun motif tiré de
quelconques effectivités ne serait propre à modifier la nature de ladite
ligne pour lui conférer cette qualité.

Pour ce qui est de la convention du 8 septembre 1919 entre la France
et la Grande-Bretagne, convention supplémentaire à la déclaration du
21 mars 1899, elle porte pour l'essentiel sur la frontière entre le Tchad et
le Soudan anglo-égyptien et non sur la frontière entre la Libye et le
Tchad. Aussi l’appelle-t-on en anglais «Wadai-Darfour Convention».
Elle se rapporte donc davantage à l’article 2 de la déclaration de 1899
qu'à son article 3. D'ailleurs, l'exposé des motifs du projet de loi soumet-
tant au Parlement français le texte de l'accord qualifie celui-ci de traité de
délimitation entre le Ouadai et le Darfour.

La seule disposition de la convention qui se rapporte à l'article 3 de la
déclaration de 1899 est son dernier paragraphe, ainsi libellé:

«Il est entendu que la présente convention ne modifiera en rien
l'interprétation donnée à la déclaration, du 21 mars 1899, d’après
laquelle les termes de l’article 3 «elle se dirigera ensuite vers le sud-
est jusqu’au 24° degré de longitude est de Greenwich (21° 40’ est de
Paris)» signifient «elle prendra une direction sud-est jusqu’au
24° degré de longitude est de Greenwich au point d’intersection
dudit degré de longitude avec le parallèle 19° 30’ de latitude.»
(Mémoire de la Libye, vol. 2, annexe «International Accords and
Agreements», n° 17, p. 165.)

La ligne de l’article 3 de la déclaration de 1899, suivant une direction stric-
tement sud-est — ce qui semble correspondre à l'intention des négociateurs
au vu des travaux préparatoires — croiserait le 24° méridien est à 15° 35’ de
latitude nord, à peu près à l'endroit où il rencontre fe Ouadi Howa. La même
ligne, telle qu’elle apparaît sur la carte du Livre jaune, rencontrerait le
24 méridien est à 19° de latitude nord. Selon la convention franco-britan-
nique de 1919, l'intersection se situerait à 19° 30’ de latitude nord et le Tchad
soutient qu'il ne s’est jamais agi d’une ligne strictement sud-est, mais d’une
ligne est-sud-est. Il y aurait ainsi une modification importante du tracé de la
ligne, qui aurait été déplacé d'environ quatre degrés vers le nord.

Il n'est donc pas surprenant que l'Italie ait protesté contre cette
convention, négociée et conclue à son insu, qui aurait amputé le terri-
toire libyen de quelque 180 000 kilomètres carrés. En outre, vu que le pa-
ragraphe précité commence par affirmer que «la présente convention
ne modifiera en rien l'interprétation donnée à la déclaration du 21 mars
1899», il est manifeste que la ligne de 1919 était de même nature que celle
de 1899, c'est-à-dire que toutes deux tendaient à séparer des sphères d’in-
fluence, et qu’on ne saurait en aucune façon les interpréter comme cons-
tituant des frontières internationales.

94
DIFFÉREND TERRITORIAL (OP. DISS. SETTE-CAMARA) 97

Le Tchad voit dans le traité d’amitié et de bon voisinage conclu entre
la France et la Libye le 10 août 1955, qu’il considère comme la pièce la
plus importante et la plus déterminante du dossier, la preuve de la fron-
tière méridionale de la Libye à l’est de Toummo. Les négociations rela-
tives à ce traité se déroulèrent en deux étapes: à Paris du 4 au 6 jan-
vier 1955 et à Tripoli du 9 juillet au 10 août de la même année. Le
premier ministre, M. Mendès-France, et son homologue libyen, M. Mus-
tapha Ben Halim, participèrent à la première phase des négociations à
Paris et M. Ben Halim et l'ambassadeur Dejean prirent part à la deuxième
phase à Tripoli. La lecture du procès-verbal de ces rencontres, qui est loin
d'être exhaustif, révèle les positions catégoriques de chaque partie, la
France s’évertuant à obtenir l'établissement de la ligne frontière, la Libye
demandant instamment le retrait des forces françaises du Fezzan. Pour la
Libye, ce retrait constituait l'objectif principal du traité, qualifié de
«traité d'évacuation». A Pissue des négociations, le texte de l’article 3 du
traité fut approuvé, le procès-verbal ne précisant pas comment ni au vu
de quels arguments; il stipulait que les frontières étaient celles qui résul-
taient des actes internationaux en vigueur à la date de l'indépendance
de la Libye, tels qu’ils étaient définis à l’annexe I du traité. L’annexe,
adoptée par voie d'échange de lettres, énumère six actes internationaux.
Dans ses plaidoiries, le Tchad a ramené cette liste à trois instruments
principaux: la déclaration additionnelle de 1899, l'accord Prinetti-Barrère
de 1902 et la convention franco-britannique de 1919.

En dépit des arguments tchadiens, je ne suis toujours pas convaincu que
lon puisse considérer un de ces trois instruments comme un traité fron-
talier. Comme il a été dit, la déclaration de 1899 partageait au plus des
sphères d'influence, voire, selon lord Salisbury, le principal négociateur bri-
tannique, encore moins que cela. La définition de la ligne visait un objectif
négatif, à savoir marquer les limites de l'expansion française vers le nord et
vers l’est. L’échange de lettres de 1902 entre Prinetti et Barrére, qui faisait
suite à un échange de lettres de 1900 entre Visconti-Venosta et le même
Barrére, n’avait guère de rapport avec le problème de la frontière méridio-
nale. I] traitait du respect réciproque des intérêts français au Maroc et des
futures ambitions italiennes en Tripolitaine et en Cyrénaïque. Il se référait
néanmoins à la frontière de la Tripolitaine, figurée par une ligne sinueuse
en pointillé sur la carte du Livre jaune, mais uniquement en tant que limite
de l’expansion française vers le nord. Quant à la convention du 8 sep-
tembre 1919 entre la France et la Grande-Bretagne, dite «supplémentaire à
la déclaration du 21 mars 1899», il convient de rappeler une fois de plus
que son dernier paragraphe prévoyait expressément : «la présente conven-
tion ne modifiera en rien l'interprétation donnée à la déclaration du
21 mars 1899». Ce texte est néanmoins ambigu: de quelle interprétation
s'agit-11? En outre, la convention de 1919, en adoptant une ligne est-sud-
est, changeait considérablement le point d’aboutissement de la ligne. De
plus. si ledit texte ne modifiait «en rien l'interprétation donnée à la décla-
ration du 21 mars 1899», il s’ensuivrait que la ligne de 1919 établissait elle
aussi des sphères d'influence et non des frontières.

95
DIFFÉREND TERRITORIAL (OP. DISS. SETTE-CAMARA) 98

Par ailleurs, il convient d’examiner aussi si les traités énumérés à l’an-
nexe I étaient bien en vigueur. Ainsi, l’échange de lettres franco-italien
de 1902, outre qu'il ne concernait pas le problème de la frontière, était un
accord secret et il est donc pour le moins douteux qu'il ait survécu à la
condamnation de la diplomatie secrète par la Société des Nations. Je me
demande du reste si l’enregistrement au Secrétariat de l'Organisation des
Nations Unies d'accords initialement secrets a jamais été admis.

Cela me conduit à conclure qu'aucun des trois traités invoqués par le
Tchad ne peut être considéré au regard du droit international comme un
traité frontalier susceptible, en conséquence, de bénéficier du traitement
exceptionnel prévu par la déclaration du Caire et l’article 11 de la con-
vention de Vienne de 1978 sur la succession d’Etats en matière de traités.

Quant au traité de 1955, il a été conclu pour une durée convenue de
vingt ans, durée expressément fixée par les parties pour chacune des con-
cessions faites à la France. Or, l'article 54 de la convention de Vienne sur
le droit des traités dispose, entre autres, que l’extinction d’un traité a lieu
conformément à ses dispositions. Aussi le traité de 1955 est-il devenu
caduc en 1975. Les Parties ont observé une très grande discrétion à pro-
pos de l’article 11. Le Tchad aborde cependant la question dans son
contre-mémoire; il reconnaît que le traité s’est éteint en 1975, mais uni-
quement pour soutenir que les clauses de l’article 3 et de l’annexe I sur-
vivent au traité, parce que ce dernier contient des accords frontaliers et
bénéficie de ce fait de exception à la règle de la tabula rasa réservée aux
traités de disposition et aux traités territoriaux. Mais le caractère de ces
clauses ne va pas de soi et il reste à prouver qu’elles concourent à l’éta-
blissement d’une frontière internationalement reconnue.

Il importe de rappeler que la France a subordonné la ratification du
traité de 1955 à la conclusion de l'accord de 1956 sur la rectification de la
frontière franco-(algéro)-libyenne, censé attribuer à la France le gisement
pétrolier d’Edjelé. Du reste, le Parlement français a approuvé l’amende-
ment Isorni visant à ajouter l’article suivant au projet de loi autorisant la
ratification: « Les instruments de ratification seront déposés lorsque sera
intervenu l'accord fixant la frontière entre le Royaume-Uni de Libye et
l'Algérie.» (Mémoire libyen, vol. 1, p. 398.)

C’est pourquoi le traité de 1955 n’a été ratifié qu’en 1957. Et, dès lors
qu'était réglé le problème de la rectification de frontière entre la Libye et
l'Algérie, la France a attendu 1991 pour faire enregistrer le traité de 1955
au Secrétariat de l'Organisation des Nations Unies.

J'aborde maintenant la question des effectivités, à savoir l'exercice
continu et pacifique des fonctions étatiques, pour reprendre la formule
employée par Max Huber dans la sentence arbitrale relative à l’Ile de Pal-
mas. Jusqu’a la guerre italo-turque de 1911 et au traité d'Ouchy de 1912,
il ne fait aucun doute que les effectivités coloniales dans la région en litige
ont été exercées par l’Empire ottoman, à la faveur d’un système distant et
relâché fondé sur la délégation de ses pouvoirs aux administrations lo-
cales. Il est affirmé dans le dossier qu'il existait une souveraineté parta-
gée entre les Ottomans et les peuples autochtones locaux, notamment ceux

96
DIFFEREND TERRITORIAL (OP. DISS. SETTE-CAMARA) 99

organisés et dirigés par l'Ordre senoussi. Le Tchad conteste la validité de
ces effectivités, mais le fait est qu'il n’y avait aucune présence française
dans la région avant le traité d’Ouchy et le retrait des Ottomans. Ce n’est
qu'après seulement, c’est-à-dire en 1913, que les incursions françaises ont
pénétré au-delà de la ligne établie par voie de modus vivendi avec les Otto-
mans. Au cours de leurs incursions successives, les Français ont occupé
les positions clés, attaqué et détruit des zaouius et tenté d'établir leur
domination sur les confins, notamment le BET. Mais la résistance des
tribus locales, en particulier des Senoussi, n’a jamais permis à la France
d'exercer un pouvoir étatique pacifique et continu. II s’est toujours agi
d'une occupation militaire, l’autorité étant exercée par des officiers de
l’armée. Même après l'indépendance du Tchad, des militaires français ont
été maintenus dans le cadre de l’administration des oasis locales. Au
demeurant, le Tchad n’a produit aucune preuve documentaire de l’exer-
cice pacifique d’un pouvoir étatique. Aucune pièce ne figure dans le dos-
sier, ce qui tranche avec l'affaire relative au Différend frontalier terrestre,
insulaire et maritime ( El Salvador/Honduras ; Nicaragua (intervenant) ), dans
laquelle des volumes entiers de pièces certifiées avaient été produits comme
moyens de preuve de l'exercice pacifique et continu d’un pouvoir étatique.

C'est un fait qu'aucun moyen de preuve concret des effectivités n’a été
versé au dossier, qu'il s'agisse des effectivités ottomanes, françaises ou ita-
liennes et, naturellement, encore moins des effectivités senoussi. J’estime
donc qu’il faut simplement passer outre à toute invocation des effectivités.
La thèse du Tchad, laissant entendre qu'il existait un type sui generis d’ef-
fectivités, en raison des caractéristiques géographiques particulières d’une
région désertique et inhospitalière, n’est pas convaincante. Elle ne cadre pas
avec les célèbres critères relatifs au rôle des effectivités consacrés dans l’af-
faire du Différend frontalier (Burkina Faso/République du Mali).

Dans son mémoire, le Tchad a cité des documents français qui confir-
ment que l'occupation du BET visait à garantir l'emprise de la France sur
les zones d'influence, et non à asseoir un exercice pacifique et continu du
pouvoir étatique. C’est ainsi qu’en 1913 les forces françaises ont occupé
Zouar et Bardai, la principale ville du Tibesti. Mais ils s’en retirèrent
dés 1916, et ne revinrent qu’en 1930. Les «patrouilles de reconnais-
sance», ou tournées militaires, sporadiquement effectuées a intervalles
éloignés ne pouvaient suffire a établir l'existence de véritables effectivités.

A plusieurs reprises, le Tchad a invoqué l'incident de Jef-Jef de 1938 et
l'incident d’Aouzou-Moya de 1955 comme preuves de la souveraineté
française dans la région. Il s'agissait en réalité d'incidents mineurs dont
l'importance a été délibérément exagérée. Au cours du premier incident,
une poignée de travailleurs italiens non armés occupés au forage d’un
puits ont été chassés par des troupes françaises. Lors du second incident,
un groupe de civils libyens accompagnés de quelques soldats, escortant
un spécialiste de statistiques de l'Organisation des Nations Unies, ont de
même été contraints de se retirer jusqu’à la frontière revendiquée par la
France.

97
DIFFÉREND TERRITORIAL (OP. DISS. SETTE-CAMARA) 100

J’estime que les raisons avancées par la Libye pour affirmer que les
effectivités ne pouvaient jouer un rôle déterminant dans la présente
affaire étaient valables. La question fondamentale était celle du titre, et il
a été établi que le titre juridique appartenait d'abord à la population
autochtone, en particulier aux peuples senoussi, à l'Empire ottoman, et
plus tard à l'Italie. C’est là le titre dont a hérité la Libye. La France n’a
occupé les confins Libye-Tchad (par des moyens pacifiques ou par voie
de conquête), qu’aprés 1929 et, à cette époque, l'occupation par la force
était illicite au regard du droit international. De toute manière, les terri-
toires en cause n'étaient pas terra nullius, si bien que l'occupation par une
présence militaire française était, pour reprendre les termes employés par
M. Hughes, président de la Cour suprême des Etats-Unis, «une usurpa-
tion pure et simple».

De plus, il faut rappeler que le traité franco-libyen de 1955 qui, selon le
Tchad, est la pierre angulaire de toute l'argumentation tchadienne, fait
totalement abstraction de la question des effectivités, puisqu'il s’appuie
exclusivement, pour la définition de la frontière à l’est de Toummo, sur
les conventions en vigueur à la date de l’indépendance de la Libye.

S’agissant maintenant de la zone dite «bande d’Aouzou», le Tchad lui-
même reconnaît dans son mémoire (livre I, p. 17) que l'emploi de cette
expression est récent, remontant à la fin des années soixante-dix, et qu’il
est dû à un «usage journalistique». Il s'agit de la région qui aurait été
«cédée» par la France à l'Italie conformément aux termes du traité
Laval-Mussolini, et qui est délimitée par deux lignes: la ligne du traité
de 1935 et celle de la convention franco-britannique de 1899. Il est sin-
gulier que le Tchad ait invoqué la ligne du traité de 1935, indiquant
minutieusement la limite méridionale de la «bande d’Aouzou». Pour
la limite septentrionale, il s'est appuyé sur la ligne de 1899 telle qu’elle
figure sur la carte du Livre jaune. La «bande d’Aouzou», y compris une
petite partie se trouvant en territoire nigérien, couvre une superficie de
144 000 kilomètres carrés — 1040 kilomètres de long sur 140 kilomètres
de large. La bande est divisée en plusieurs parties correspondant au
Borkou, à l’Ennedi et au Tibesti; en d’autres termes, il s’agit du BET.

La position du Gouvernement français quant à la souveraimeté sur
la «bande d’Aouzou» est quelque peu équivoque. Par exemple, le
27 mars 1985, le ministre de la défense, M. Charles Hernu, a déclaré au
cours d’une interview:

«La bande d’Aouzou est hors du Tchad. Cela, tout le monde en
est d’accord. Méme le président Habré le reconnait. C’est une affaire
qui remonte à 1934.» (Voir contre-mémoire de la Libye, vol. 1,
p. 312.)

Or, c’est le ministre français de la défense lui-même qui a confirmé l’af-
firmation catégorique du président Tombalbaye dans sa lettre contestée
au chef d'Etat libyen.

Comme il a été dit, les Parties n’étaient pas d'accord sur la tâche qui
incombait à la Cour. La Libye prétendait qu'il s'agissait d’une attribution

98
DIFFÉREND TERRITORIAL (OP. DISS. SETTE-CAMARA) 101

de territoires, eu égard aux titres coloniaux historiques. Le Tchad affir-
mait que la frontiére méridionale de la Libye existait et résultait des actes
internationaux en vigueur à l'époque de l'indépendance de la Libye. A
vrai dire, de l’avis du Tchad, la tâche de la Cour se limitait au choix de
Pune des deux lignes qui délimitent la bande d’Aouzou, nonobstant le fait
que l’accord-cadre ne contient pas la moindre mention de la «bande
d’Aouzou». Selon sa thèse, quelle que fût la tâche de la Cour, celle-ci
devait établir une ligne frontière.

Le Tchad a admis qu’en vertu du traité d’Ouchy, confirmé par le traité
de paix de Lausanne de 1923, l'Italie avait hérité de la totalité des droits
souverains de l’Empire ottoman, en soutenant toutefois que la Porte
n'avait aucun droit souverain sur le BET.

La Libye a instamment demandé que la Cour s'attache à des considé-
rations d'équité si elle devait établir ex novo une ligne frontière, et l’a
expressément invitée à produire une ligne qui soit réaliste, juste et ration-
nelle, en tenant compte des intérêts des Parties et des populations de la
région. Le Tchad a catégoriquement rejeté tout recours à des considéra-
tions d'équité, même infra legem.

Les relations entre les deux pays n’ont pas été, loin s’en faut, paci-
fiques. Au début de 1963, la situation intérieure au Tchad engendre une
rébellion qui provoque la création du FROLINAT (Front de libération
nationale). La même année, un traité d'amitié est conclu entre le Tchad et
la Libye, portant principalement sur la sécurité des communications,
mais passant sous silence la question des frontières.

En 1955, la découverte de pétrole et la promulgation du premier règle-
ment libyen sur le pétrole laissent entrevoir un avenir plus florissant pour
la Libye. En 1971, le Tchad, alléguant une ingérence dans ses affaires
intérieures, rompt ses relations avec la Libye, mais celles-ci sont rétablies
en 1972, lors de la signature d’un nouveau traité de coopération et d’as-
sistance mutuelle. La non plus il n’est pas question de frontières. C’est à
peu près à cette époque que se situe l'épisode de la lettre de M. Tombal-
baye. A la suite du traité de 1972, d’autres accords ont été conclus entre
la Libye et le Tchad. Dans le traité de 1974, la seule référence aux fron-
tières est une condamnation des frontières coloniales arbitrairement éta-
blies, en contradiction manifeste avec la déclaration du Caire de 1964. Un
nouveau traité est signé en 1980; là encore, il n’est nullement fait état de
la présence de troupes libyennes en territoire tchadien. Un autre traité est
encore signé en 1981, passant sous silence l’«invasion» de la «bande
d’Aouzou» par des troupes libyennes. (Sur le plan intérieur tchadien,
accord de Lagos sur la réconciliation nationale au Tchad, conclu à
Lagos du 13 au 18 août 1979 par l’ensemble des partis politiques tcha-
diens, assistés des représentants du Cameroun, de la Libye, du Niger, du
Nigéria, du Sénégal, du Soudan, du Congo, du Libéria, du Bénin, de
l'Empire centrafricain et du représentant de l'Organisation de l'unité
africaine, avait laissé totalement de côté l'occupation de la «bande
d’Aouzou» par des troupes libyennes. L'objectif de cet accord était l’ins-
tauration d’un cessez-le-feu et la création du Gouvernement d’union

99
DIFFÉREND TERRITORIAL (OP. DISS. SETTE-CAMARA) 102

nationale de transition (GUNT).) Les plaintes portées par le Tchad
devant le Conseil de sécurité de l'ONU n'ont abouti à aucune solution
mais ont apparemment favorisé la conclusion de l’accord-cadre du
31 août 1989, en vertu duquel la Cour a été saisie de la présente affaire.

Je pense que les titres territoriaux invoqués par la Libye sont valables.
Ni la France ni le Tchad ne pouvaient produire de titres plus valables que
les trois niveaux de titres revenant à la Libye, à savoir les titres des
peuples habitant le territoire, tribus, confédérations de tribus et Ordre
senoussi, la souveraineté de l’Empire ottoman sur la région, transmise à
l'Italie en 1912 et, partant, à la Libye en 1951.

L’argument du Tchad selon lequel la revendication de la Libye concer-
nerait la moitié du territoire tchadien était peu convaincant. D’abord, il
élude la question mais il vaut aussi dans l’autre sens, la revendication du
Tchad intéressant une partie importante du territoire libyen.

La revendication de la Libye, représentée sur la carte 105 du mémoire
libyen, se fondait sur sa succession à des revendications ottomanes qui
s’étendaient beaucoup plus loin au sud.

Le paragraphe 76 de l’arrêt, qui conclut l'énoncé des motifs, se fonde
sur la règle pacta sunt servanda pour justifier la ligne consacrée dans le
dispositif, qui résulterait du traité de 1955. Personne ne songe à contester
cette règle fondamentale de droit international, qualifiée par Hans Kelsen
de Grundnorm du droit international. Il est cependant manifeste qu’elle ne
s applique qu'à des traités en vigueur, et l'article 11 du traité de 1955 rend
pour le moins discutable la validité de ce traité après la durée limite
de vingt ans.

Au paragraphe 77, qui constitue le dispositif, la Cour fait fond sur la
ligne de la convention franco-britannique de 1919, dite en anglais « Wadai-
Darfour Convention» laquelle traitait, incidemment, de la frontière méri-
dionale de la Libye avec les territoires français, en la déplaçant vers le
nord. A vrai dire, la ligne strictement sud-est de 1899 a été progressive-
ment remontée vers le nord: d’abord, avec la carte du Livre jaune, par une
modification unilatérale de la ligne initiale, sans que les Britanniques
aient été consultés, ce qui, d’aprés la note manuscrite de lord Thomas
Sanderson, sous-secrétaire d’Etat adjoint aux affaires étrangères, n’avait
pas «beaucoup d'importance». Le fait est que la ligne de 1899, suivant une
direction strictement sud-est — ce qui semble correspondre à l’intention
des négociateurs au vu des travaux préparatoires — couperait le 24° méri-
dien est au parallèle 15° 35’ de latitude nord, à peu près là où il rencontre
l'Ouadi Howa. La même ligne, telle qu'elle est figurée sur la carte du
Livre jaune, rencontrerait le 24° méridien est à la latitude de 19° nord.
Selon la convention franco-britannique, le point d’intersection se trouve-
rait à 19° 30’ de latitude nord. Le Tchad a affirmé qu'il ne s'agissait pas
d'une ligne strictement sud-est, mais d’une ligne est-sud-est. C’est pour-
quoi le tracé de cette ligne subit une modification importante, qui la
décale de quelque quatre degrés vers le nord. Et c’est cette ligne que le
dispositif de l’arrêt retient comme base pour définir la frontière entre la
République du Tchad et la Jamahiriya arabe libyenne.

100
DIFFÉREND TERRITORIAL (OP. DISS. SETTE-CAMARA) 103

On ne saurait cependant exclure une solution de compromis que, mal-
heureusement, ni les Parties ni la Cour n’ont explorée. I] existait deux
tracés possibles d'une ligne juste et équitable: le premier aurait été celui
de la carte n° 241 de l'Organisation des Nations Unies, qui se rapproche
de la ligne de 1935 sans lui étre identique. Vu que le Tchad n’a pas hésité
à faire de la ligne de 1935 la limite méridionale de la «bande d’Aouzou»,
je ne vois pas pourquoi il se serait opposé à ce qu’elle serve à la définition
d'une frontière ex novo.

La seconde possibilité aurait consisté à revenir à fa ligne strictement
sud-est de 1899, qui est à l’origine du différend, et qui continue de figurer
sur des cartes très récentes, par exemple la carte de 1988 de l'Organisa-
tion de l'unité africaine jointe au rapport de son sous-comité sur le dif-
férend Libye-Tchad. C’est, à mon avis, la ligne la plus incontestable et
peut-être la plus équitable.

L'une et l’autre de ces lignes auraient eu pour avantage de partager le
massif du Tibesti entre les deux pays. Or, il est inutile de souligner l’im-
portance du massif du Tibesti pour la défense éventuelle des deux pays,
comme l’ont affirmé à maintes reprises les Parties.

{ Signé) José SETTE-CAMARA.

101
